Citation Nr: 9915410	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  By rating action dated in November 1993 the 
Department of Veterans Affairs (VA) denied entitlement to a 
total rating based on individual unemployability.  In an 
October 1994 decision the Board of Veterans' Appeals (Board), 
among other things, increased the evaluation for the 
veteran's right ankle disability from zero percent to 
10 percent.  In a March 1996 rating action the regional 
office again denied entitlement to a total rating based on 
individual unemployability.  The veteran was sent a statement 
of the case on that issue in April 1996.  In June 1997 she 
submitted a substantive appeal which was held to be timely by 
the regional office.  She was sent supplemental statements of 
the case in August 1997 and September 1998.  The case is now 
before the Board for appellate consideration.

The Board notes that the August 1997 and September 1998 
supplemental statements of the case included the issue of 
entitlement to an evaluation in excess of 10 percent for the 
veteran's right ankle disability.  However, the veteran has 
not disagreed with the 10 percent evaluation assigned for the 
right ankle disability and she has not filed a substantive 
appeal regarding that matter.  In the September 1998 
supplemental statement of the case it was indicated that the 
issue of an increased rating for the right ankle disability 
was inextricably intertwined with the issue of a total rating 
based on individual unemployability.  However, although the 
manifestations of the veteran's right ankle disability, which 
is her only service-connected disability, must be considered 
in connection with the claim for a total rating based on 
individual unemployability, the issue of an increased rating 
for the right ankle disability is not intertwined with the 
total rating issue.  Thus, the Board construes the only issue 
on appeal as that of entitlement to a total rating based on 
individual unemployability.  

The Board notes further that in a March 1998 rating action 
service connection was denied for post-traumatic stress 
disorder.  The veteran has not submitted an appeal from that 
decision.  Thus, that matter is not relevant to the issue 
under consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran has established service connection for 
residuals of right ankle sprains, rated 10 percent disabling.

3.  The appellant completed two years of college.  She was 
last employed in August 1990 as a waitress.

4.  The evidence does not establish that the veteran is 
precluded from engaging in all forms of substantially gainful 
employment solely as a result of her service-connected 
disability.


CONCLUSION OF LAW

The veteran is not unemployable solely as a result of 
service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that she has presented a claim which 
is plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

In February 1993 the appellant submitted a claim for a total 
rating based on individual unemployability.  She indicated 
that she had completed two years of college.  She reported 
that she had last worked on a full-time basis in August 1990 
as a waitress.

A VA outpatient treatment record reflects that she was seen 
in February 1993 requesting pain medication for her ankles.  
She stated that her ankle gave out on her.  She reported pain 
involving her left ankle.  She indicated that she had fallen 
on the left ankle 3 to 4 weeks previously and that the ankle 
was still painful.  On examination there was pain with 
inversion and eversion of the left ankle.  There was no 
swelling or redness.  

The veteran was afforded a VA examination in March 1993.  It 
was reported that she had been unemployed because of pain and 
weakness in her ankles, knees and back.  It was stated that 
she had been receiving Social Security benefits for one year.  
It was indicated that currently her left ankle, knee and hip 
were as bad as the right side.  Her knees were locking and 
she had pain constantly in those joints and increasing pain 
in the low back.  

On examination it was indicated that, while sitting, any 
movement caused her to moan.  She moved slowly with a cane in 
the right hand.  There was no edema of the extremities.  Her 
deep tendon reflexes were symmetrical.  She was able to stand 
on her toes and heels but did that slowly.  Straight leg 
raising tests elicited severe low back pain.  There was 
limitation of motion of the lumbar spine, hips and right 
knee.  Ankle dorsiflexion was to minus 10 degrees and plantar 
flexion was to 40 degrees.  The impression was that she had 
severe ankle, knee and hip pain bilaterally with low back 
pain.  It was stated that she was physically disabled from 
activity involving the lower extremities.  

A May 1993 statement from the veteran's former employer 
reflected that she had begun work in April 1989 and ended in 
February 1990.  It was indicated that she had worked as a 
waitress.  It was reported that she had terminated her 
employment without notice.

Later in 1993 the regional office received records from the 
Social Security Administration including a May 1992 decision 
by an administrative law judge finding that she had 
impairments consisting of chronic pain syndrome secondary to 
lumbar strain and dysthymia with cyclic depression.  It was 
indicated that she was unable to perform her past relevant 
work as a waitress, factory worker, sewing machine operator, 
retail manager, security officer, nurses' aid and 
telemarketer.  It was held that she was entitled to a period 
of disability beginning in October 1990.

The veteran was afforded a VA general medical examination in 
July 1997.  It was indicated that she was unemployed.  She 
stated that she was receiving Social Security disability 
benefits because of low back pain which she stated was work 
related and occurred as a result of heavy lifting as a 
nursing home aid.  She also reported fibromyalgia and chronic 
fatigue of unknown cause.  She indicated that she had a 
seizure disorder as well as a sleep disorder.  She reported 
that in 1971 she had fallen down stairs during service and 
had a bad strain of her right ankle.  She indicated that she 
had been casted at the time and then placed on crutches.  The 
cast had to be removed due to swelling.  She had then been 
recasted and sent to physiotherapy and rehabilitation and 
later returned to duty.  She stated that ever since that time 
her ankle had been weak and had tended to cause her to fall.  
She was currently using a cane because of that.  It was 
indicated that she had had a recent motor vehicle accident 
injuring her neck and had had a disc and fusion procedure 
performed at a hospital.  It was indicated that she was 
wearing a hard cervical collar at the current time.  

On examination there was a recent surgical scar in the 
midline of the posterior neck for a disc and fusion 
procedure.  The lumbar spine was painful on manipulation.  
There were limitation of motion of the lumbar spine and 
tenderness on pressure palpation of the lumbar spine.  
Straight leg raising was positive on the right for low back 
pain.  It was indicated that the joints of the upper and 
lower extremities were all negative or normal, including the 
right ankle which was examined in detail.  An X-ray study of 
the right ankle was negative.  

The final diagnoses included chronic low back pain/strain 
with minimal functional impairment with mild osteoarthritis, 
and right ankle sprain in service, healed, with mild residual 
chronic pain, without functional impairment evident at the 
current time.  The examiner commented that he found no 
residual functional limitations or impairment that would 
render the veteran unemployable with regard to her service-
connected right ankle injury.  

II.  Analysis

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.  The veteran's only service-connected 
disability is a right ankle disability, evaluated as 10 
percent disabling.  Consequently, the veteran does not meet 
the minimum schedular requirements for a total rating based 
on unemployability.  

The Board has also considered whether the veteran's claim for 
a total rating due to unemployability should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration as provided by 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases, a total rating based on 
unemployability may be granted even if the veteran does not 
meet the percentage requirements of 38 C.F.R. § 4.16 but 
there is such an exceptional or unusual disability picture as 
to render impractical the applications of the regular 
schedular standards.  However, a review of the record does 
not reveal that the veteran's service-connected right ankle 
disability has resulted in an exceptional or unusual 
disability picture.  The Board has considered that the 
veteran is in receipt of Social Security disability benefits.  
However, that determination was made based on all of the 
veteran's disabilities including lumbar strain and 
psychiatric conditions.  The veteran's nonservice-connected 
disabilities may not be considered in connection with her 
claim for a total rating based on individual unemployability 
due to service-connected disability.  38 C.F.R. § 3.341.  
Since the evidence does not show that the veteran's right 
ankle disability has resulted in marked interference with 
employment or frequent hospitalization, and since no other 
unusual or exceptional disability factors have been shown, 
referral of the veteran's claim to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration is not warranted.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to a total rating based on individual 
unemployability is not established.  The appeal is denied.



		
	ROBERT E. P. JONES
	Acting Member, Board of Veterans' Appeals




